Bloom, J.
(concurring). I am in agreement with my brethren that there must be a retrial for the purpose of apportioning the respective liability of the defendants. Although the City argues, forcefully, that the stopping of the vehicle driven by the police was not the competent and producing cause of the accident (Sheehan v City of New York, 40 NY2d 496; Ventricelli v Kinney System Rent A Car, 45 NY2d 950), the record has not been fleshed out sufficiently to warrant any such holding as a matter of law. The evidence dealing with the lane in which the collision occurred is conflicting. The record shows that both cars were in the right lane when the additional police arrived. Whether the police vehicle and the taxi, or either of them, had been moved after the impact and by how much they were separated at the time of the arrival of the other police car is not indicated. In these circumstances we are unable to say that the issue of proximate cause was not one for jury determination.
Sullivan, Lupiano and Silverman, JJ., concur with Fein, J. P.; Bloom, J., concurs in opinion.
Judgment, Supreme Court, Bronx County, entered on December 6, 1978, reversed, on the law and the facts, and the action remanded for a new trial as to liability of the City and apportionment between defendants, with $75 costs and disbursements of this appeal to abide the event.